Case: 15-12599   Date Filed: 04/12/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-12599
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:13-cv-80488-KAM



THOMAS BURGESS,

                                                          Petitioner-Appellant,

                                  versus

W. T. TAYLOR,

                                                        Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 12, 2016)



Before JORDAN, JULIE CARNES and BLACK, Circuit Judges.

PER CURIAM:
              Case: 15-12599      Date Filed: 04/12/2016   Page: 2 of 4


      Thomas Burgess appeals the district court’s denial of his amended petition

for a writ of habeas corpus, filed pursuant to 28 U.S.C. § 2241, in which he

challenged prison disciplinary proceedings against him.

      On June 5, 2012, a prison disciplinary hearing officer (DHO) found Burgess

had fought with his cellmate, and revoked 27 days of Burgess’s accrued good

conduct time credits. In his § 2241 petition, Burgess claimed he was not afforded

sufficient due process before this punishment was imposed because he did not

receive written notice of the charge against him, as contained in a copy of the

incident report regarding the fight, until after his DHO hearing. The district court

denied the petition, finding that Burgess received the incident report at least 24

hours prior to the DHO hearing.

      “Prison disciplinary proceedings are not part of a criminal prosecution, and

the full panoply of rights due a defendant in such proceedings does not apply.”

Wolff v. McDonnell, 418 U.S. 539, 556 (1974). However, when a prison

disciplinary proceeding may result in the loss of good time credits, an inmate is

entitled to the following procedural due process protections: (1) written notice of

the charges against him, provided at least 24 hours before the proceeding; (2) an

opportunity to call witnesses and present documentary evidence in his defense,

when it will not be unduly hazardous to institutional safety or correctional goals;




                                          2
              Case: 15-12599     Date Filed: 04/12/2016    Page: 3 of 4


and (3) a written statement by the factfinder as to the evidence relied upon and the

reasons for the disciplinary action. Id. at 563-66.

      The district court did not err in denying Burgess’s § 2241 petition, as there

was no clear error in its factual finding that Burgess received written notice of the

charge against him, as contained in the incident report, at least 24 hours before the

DHO hearing. See Coloma v. Holder, 445 F.3d 1282, 1284 (11th Cir. 2006)

(reviewing the denial of a § 2241 petition, and explaining we review the district

court’s findings of fact for clear error and questions of law de novo). In the

incident report, Lieutenant L. Chaney indicated he delivered the report to Burgess

on May 25, 2012, prior to the DHO hearing on June 5, 2012. The DHO report also

indicated that Chaney provided Burgess a copy of the incident report on May 25,

2012. Further, although Burgess was notified before the DHO hearing of his right

to receive a written copy of the charge against him, and received the DHO report,

which indicated that he received a copy of the incident report before the DHO

hearing, at no point during the DHO hearing or the administrative appeal process

did he claim that he did not receive the incident report before the DHO hearing.

Thus, we are not left with the “definite and firm conviction” that the district court’s

factual finding was wrong. See Branch v. Sec’y, Fla, Dep’t of Corr., 638 F.3d
3
                Case: 15-12599        Date Filed: 04/12/2016       Page: 4 of 4


1353, 1356 (11th Cir. 2011) (explaining a finding of fact “is clearly erroneous

when we are left with the “definite and firm conviction that it is wrong”).1

       AFFIRMED.




       1
          We do not consider Burgess’s argument that his due process rights were violated
because he was not provided with a written statement by the factfinder as to the evidence relied
upon and the reasons for the disciplinary action until after the sanction was imposed at the DHO
hearing, as he raises it for the first time on appeal. See Mills v. Singletary, 63 F.3d 999, 1008
n.11 (11th Cir. 1995).
                                                4